Citation Nr: 0522421	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  00-19 771	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to the benefit 
currently sought on appeal.

The Board notes that the veteran originally requested a 
hearing before the Board.  However, in October 2002, the 
veteran cancelled his scheduled hearing and withdrew his 
request.


FINDING OF FACT

The veteran's headaches were first manifested many years 
after service and are not related to his service. 


CONCLUSION OF LAW

The veteran's headaches were not incurred or aggravated in 
his active duty service.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from a claim 
for service connection for headaches.  In this context, the 
Board notes that a substantially complete application was 
received in December 1999 and adjudicated in March 2000, 
prior to the enactment of the VCAA.  In July 2001, however, 
the AOJ provided notice to the claimant regarding the VA's 
duties to notify and to assist.  Specifically, the AOJ 
notified the claimant of information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  While the veteran was not 
instructed to "submit any evidence in his possession that 
pertains to the claim," he was advised to notify VA of any 
information or evidence he wished VA to retrieve for him.  In 
February 2002, the AOJ readjudicated the claim based on all 
the evidence, without taint from prior adjudications.  
Therefore, the Board finds no prejudice in the fact that the 
initial AOJ denial pre-dated VCAA-compliant notice.
Accordingly, the Board finds that the content and timing of 
the July 2001 notice comport with the requirements of 
§ 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  Service medical 
records have been secured.  All identified treatment records 
have been retrieved.  The veteran has been medically 
evaluated in conjunction with his claim. 

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Service Connection

The veteran contends that he is entitled to service 
connection for the headaches he currently experiences because 
he was treated for headaches while in service.

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1131.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

Service medical records confirm that the veteran presented 
with complaints of a headache on six occasions during his 
service.  Two were considered in the context of a cold or 
sinus problem.  Two were attributed to the physical rigors of 
training in the heat.  A slight hangover due to alcohol was 
credited in one instance.  The remaining instance noted only 
that the veteran requested Tylenol for a headache.  All of 
the veteran's systems were evaluated as normal on his October 
1981 separation examination.

Though the veteran has been notified of the need for medical 
evidence, he has not indicated he has received any treatment 
apart from outpatient services in the VA system.  Those 
records, dated from January 2001 to December 2002, document 
treatment for unrelated disorders. 

In December 2001, the veteran underwent a VA cranial nerves 
examination.  He reported that he had had headaches for 
approximately 2 years, since suffering a trauma in which he 
was knocked over and partially crushed by a large roll of 
paper.  He felt pain in the posterior aspect of the skull 
which was accompanied by some nausea.  Results of the 
veteran's neurological examination were normal.  A diagnosis 
of headaches, tension or migraine, was noted.

The same doctor who conducted that exam provided an addendum 
in July 2004.  He reviewed the veteran's December 2001 
examination report, as well as his service medical records.  
The doctor opined that the etiology of the veteran's current 
headache syndrome appeared to be migraine, probably related 
to the trauma he described in the December 2001 examination.  
He further stated that given the very distinct nature of this 
headache syndrome, that is so clearly unlike anything 
described while he was in the military, it was unlikely that 
his current headache syndrome was caused by his military 
service.  

The Board notes that in assessing medical evidence, whether a 
physician provides a basis for his medical opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-89 
(2000).  In the instant case, the VA examiner provided a 
thorough analysis of the veteran's headache disorder and 
formed an opinion based on a complete review of the record.  
Absent evidence to the contrary, the Board is not in a 
position to question this opinion.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991). 

The record does not establish a medical nexus between the 
veteran's current headache disorder and his service, nor has 
the veteran alleged such a connection.  The Board finds that 
the preponderance of the evidence is against the veteran's 
claim; therefore, the benefit of the doubt provision does not 
apply.


ORDER

Entitlement to service connection for headaches is denied. 


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


